SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 ON TRACK INNOVATIONS LTD. (Name of Registrant) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel, 12000 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): ON TRACK INNOVATIONS LTD. 6-K ITEM SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ON TRACK INNOVATIONS LTD. (Registrant) By /s/ Oded Bashan Oded Bashan Chief Executive Officer and Chairman Date: October 12, 2010 Press Release FOR IMMEDIATE RELEASE OTI Receives Over $2 Million Follow-On Orders for eStickers to Upgrade Passports to ePassports in a European Country The Orders Also Include Expansion of ePassport Personalization System Iselin, NJ – October 12, 2010 - On Track Innovations Ltd, (OTI) (NASDAQ: OTIV), a global leader in contactless microprocessor-based smart card solutions for homeland security, payments, petroleum payments and other applications, announced today that it received over $2 million follow-on orders to deliver expansion for the previously installed ePassport personalization system and eStickers for a European country’s electronic passport (ePassport) program. OTI successfully delivered and implemented an advanced infrastructure for ePassport issuing and border control passenger inspection and verification in this country, following the announcement by OTI in early 2008, which already accounted for more than $3 million in revenues. The ePassport system meets the latest standards for electronic passports set by the International Civil Aviation Organization (ICAO). The eStickers enable the upgrade of existing passports to ePassports. Deliveries of the eStickers are expected to begin in the fourth quarter this year with most of the deliveries expected next year. OTI's advanced eSticker (electronic secured sticker) is part of OTI’s MAGNA™ platform, and is based on OTI's Hercules™ Operating System, providing a breakthrough solution by enabling the upgrade of existing passports to ePassports in a simple, quick and cost effective manner. The upgrade of existing passports is done by placing the secured eSticker, which includes the electronic components, within the existing passport. OTI’s MAGNA™ modular platform offers short implementation and quick integration with the country’s existing border control system and provides external interfaces to digital Certificate Authority (CA) for signature verification. The system fully complies with the ICAO standards, it offers a migration path to additional e-Gov applications and electronic ID documents, such as National IDs, Voter IDs Driver Licenses, and more. Oded Bashan, Chairman and CEO of OTI, stated, “The eSticker is a revolutionary solution enabling countries that would like to meet the advanced International Civil Aviation Organization (ICAO) standards. It enables a quick upgrade to electronic passports while keeping existing procedures in place. The eSticker is cost effective, allows countries to utilize their existing passport inventory and modernize their passport quickly." About OTI Established in 1990, OTI (NASDAQ- GM: OTIV) designs, develops and markets secure contactless microprocessor-based smart card technology to address the needs of a wide variety of markets. Applications developed by OTI include product solutions for petroleum payment systems, homeland security solutions, electronic passports and IDs, payments, mass transit ticketing, parking and loyalty programs. OTI has a global network of regional offices to market and support its products. The company was awarded the Frost & Sullivan 2005 and 2006 Company of the Year Award in the field of smart cards. For more information on OTI, visit www.otiglobal.com, the content of which is not part of this press release. Safe Harbor for Forward-Looking Statements: This press release may contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws. Whenever we use words such as "believe," "expect," "anticipate," "intend," "plan," "estimate" or similar expressions, we are making forward-looking statements. Because such statements deal with future events and are based on OTI's current expectations, they are subject to various risks and uncertainties and actual results, performance or achievements of OTI could differ materially from those described in or implied by the statements in this press release. For example, forward-looking statements include statements regarding our goals, beliefs, future growth strategies, objectives, plans or current expectations, such as those regarding the expected delivery dates of and the revenues to be generated from the orders from the European country or regarding the superiority of our technology and solutions. Forward-looking statements could be impacted by market acceptance of new and existing products and our ability to execute production on orders, as well as the other risk factors discussed in OTI's Annual Report on Form 20-F for the year ended December 31, 2009, which is on file with the Securities and Exchange Commission. Although OTI believes that the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. Except as otherwise required by law, OTI disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or circumstances or otherwise. OTI Contact: Investor Relations: Galit Mendelson Miri Segal Vice President of Corporate Relations
